The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Drawings
The drawings 5A-B are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign M2 mentioned in the description: paragraphs [0117] & [0124].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Publication 2021/0408120 to Lin et al (hereinafter Lin) EFD06/29/2020.
In re claim 1, Lin discloses an integrated circuit 800, comprising:
- a transistor T2 formed in a first conductive layer (i.e., source/bitline 603, in ¶0050);
- a first fuse element R1 formed in a second conductive layer (i.e., top electrode 609, in Figs. 11,15,17 and ¶0053) disposed above the first conductive layer 603; and
- a second fuse element R2 formed in the second conductive layer 609 and coupled to the first fuse element R1, wherein the transistor T2 is coupled through the first fuse element R1 to a first data line BL1 for receiving a first data signal [Fig. 12 and ¶0084], and R2 to a second data line BL2 for receiving a second data signal.

    PNG
    media_image1.png
    394
    707
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    569
    487
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    530
    283
    media_image3.png
    Greyscale
	
Application(Fig.5A) VS Lin (US. 2021/0408120)Figs.11,12 &Nissan-Cohen (US. 2022/0122660)Fig.1	
In re claim 2, Lin discloses a fuse conductive segment (i.e., channel layers 109, in ¶0026) formed in the second conductive layer 611, wherein the fuse conductive segment 109 abuts between the first R2, and couples the first fuse element R1 to the second fuse element R2 [Fig. 11].
In re claim 3, Lin discloses a conductive segment (i.e., resistive memory film 611, in ¶0053) formed in a third conductive layer disposed between the first conductive layer 603 and the second conductive layer 609, wherein the conductive segment 611, part of the first fuse element R1 and part of the transistor T2 are overlapped in a layout view, and the first fuse element R1 is coupled through the conductive segment 611 to the transistor T2 [Figs. 11,15,17].
In re claim 4, Lin discloses the first fuse element R1 comprising a pair of fuse segments disposed on opposite sides of a fuse line, wherein one of the pair of fuse segments is coupled through a fuse conductive segment 611 formed in the second conductive layer 609 to the second fuse element R2.
In re claim 5, Lin discloses:
. wherein the first fuse element R1 comprising:
- a first fuse line 1201 [Fig. 12]; and
- a pair of first fuse segments (i.e., conductive lines 807 from ends of fuse R1, in Figs.10A-B) disposed on opposite sides of an end of a first fuse line 1201 [Fig. 12], 
. wherein the second fuse element R2 comprising: 
- a second fuse line 1203 [Fig. 12]; and 
- a pair of second fuse segments (i.e., conductive lines 807 from ends of fuse R2, in Figs.10A-B) disposed on opposite sides of an end of the second fuse line 1203, and 
. wherein one of the pair of first fuse segments 807 is coupled through a fuse conductive segment 611 formed in the second conductive layer 609 to one of the pair of second fuse segments 807 [Figs.11 &15]
In re claim 6, Lin discloses one of the pair of first fuse segments (i.e., channel layers 109, in ¶0026), which is coupled to one of the pair of second fuse segments 109, is further coupled to the transistor T2 through a conductive segment 605 formed in a third conductive layer disposed between the first conductive layer 603 and the second conductive layer 609 [Figs. 11,15,17 and ¶0053].
In re claim 7, Lin discloses an integrated circuit 800[,] comprising:
* an electrical fuse cell array (i.e., stacked 1T2R memory cells, ¶020) comprising a plurality of electrical fuse cells that are arranged in rows and columns, wherein the plurality of electrical fuse cells comprise: 
- a first conductive segment (i.e., resistive memory film 611, in Figs. 11,15,17 and ¶0053); 
- a first transistor T2 formed in a first conductive layer (i.e., source/bitline 603, in ¶0050); and
- a pair of first fuse elements R1 formed in a second conductive layer (i.e., top electrode 609, in Figs. 11,15,17 and ¶0053) disposed above the first conductive layer 603, 
wherein the pair of first fuse elements R1 are coupled together and are coupled through the first conductive segment 603 to the first transistor T2 [Figs. 11,15,17], and 
wherein the first transistor is coupled through one of the pair of first fuse elements R1 to a first data line BL1 for receiving a first data signal, and first transistor T2 is coupled through the other one of the pair of first fuse elements R1 to a second data line BL2 for receiving a second data signal [Fig. 12 & ¶0084].
In re claim 8, Lin discloses the plurality of electrical fuse cells (1T2R memory cells, ¶020) comprising:
- a second transistor T1 formed in the first conductive layer 603 and disposed next to first transistor T2;
- a first program line (i.e., SL3-SL4 lines, in Fig. 10B) formed in a third conductive layer (i.e., resistive memory film 611, in Figs. 11,15,17 & ¶0053) disposed between the first conductive layer 603 and the second conductive layer 609, wherein the first transistor T1 is coupled to first program line SL3-SL4; 
- and a second program line (i.e., SL1-SL2 lines, in Fig. 10B) formed in the third conductive layer 611 and disposed next to the first program line SL3-SL4, 
. wherein the second transistor T2 is coupled to the second program line  SL1-SL2, and
. wherein both of the first program line SL3-SL4 and the second program line SL1-SL2 are disposed above or below all of the first transistor T2, the second transistor T1 and the pair of first fuse elements R1 in a layout view [Fig. 10B].
In re claim 9, Lin discloses a third conductive layer (i.e., resistive memory film 611, in ¶0053) disposed between the first conductive layer 603 and the second conductive layer 609, wherein the first conductive segment is formed in the third conductive layer 611 and is partially overlapped with first transistor T2 and one of the pair of first fuse elements R1 in a layout view [Figs. 11,15,17].
In re claim 10, Lin discloses one of the pair of first fuse elements R1 comprising: 
- a first pair of fuse segments (i.e., lines 805 of SL3, SL1, in Fig. 10B) disposed on opposite sides of a first end of a fuse line 1201 [Fig. 12]; and
- a second pair of fuse segments (i.e., lines 805 of SL4, SL2, in Fig. 10B) disposed on opposite sides of a second end of the fuse line 1201, wherein the first end and the second end are opposite from each other, wherein one of the first pair of fuse segments 805 is overlapped with the first conductive segment in a layout view, and the second pair of fuse segments 805 and part of the fuse line 1201 are overlapped with the first data line BL1-BL3 in a layout view.
In re claim 11, Lin discloses:
. wherein one of the pair of first fuse elements R1 comprising a pair of first fuse segments 805 disposed on opposite sides of an end of a first fuse line 1205 [Figs. 10B, 11-12], 
. wherein the other one of the pair of first fuse elements R1 comprising a pair of second fuse segments 805 disposed on opposite sides of an end of a second fuse line 1203 [Fig. 12], and
. wherein one of the pair of first fuse segments 805 is coupled through a fuse conductive segment formed in the second conductive layer 609 to one of the pair of second fuse segments 805, and is overlapped with the first conductive segment 805 in a layout view.
In re claim 12, Lin discloses:
- a first program line (i.e., SL3-SL4 lines, in Fig. 10B) formed in a third conductive layer (i.e., resistive memory film 611, in Figs. 11,15,17 & ¶0053) disposed between the first conductive layer 603 and the second conductive layer 609, wherein the first transistor T1 is coupled to first program line SL3-SL4; 
- and a second program line (i.e., SL1-SL2 lines, in Fig. 10B) formed in the third conductive layer 611 and disposed next to the first program line SL3-SL4, 
. wherein both of the first program line SL3-SL4 and the second program line SL1-SL2 are disposed above or below the plurality of electrical fuse cells in a layout view, and
wherein the plurality of electrical fuse cells further comprise:
- a second transistor T1 formed in the first conductive layer 603 and disposed next to first transistor T2, wherein the second transistor T1 is coupled to the second program line SL1-SL2 [Fig. 10B]; and
- a pair of second fuse elements R2 formed in the second conductive layer 609 and coupled together by a fuse conductive segment (i.e., conductive lines 807 from ends of fuse R2, in Figs.10A-B), wherein the pair of first fuse elements R1 are disposed between the pair of second fuse elements R2 and the second transistor T1 in a layout view, wherein the second transistor T1 is coupled through one of the pair of second fuse elements R2 to the first data line BL3 for receiving the first data signal, and the second transistor T1 is coupled through the other one of the pair of second fuse elements R2 to the second data line BL4 for receiving the second data signal [Fig. 10A].
In re claim 13, Lin discloses the plurality of electrical fuse cells (i.e., stacked 1T2R memory cells, ¶020) further comprising a second conductive segment (i.e., conductive lines 807 from ends of fuse R2, in Figs. 10A-B) disposed next to the first conductive segment 807 [¶0076-0080], wherein:
. the pair of second fuse elements R2 are coupled through the second conductive segment 807 to the second transistor T1 [Fig. 10B],
. the first conductive segment and the second conductive segment 807 are formed in a fourth conductive layer disposed between the second conductive layer 609 and the third conductive layer 611 [¶0067]; and
. the second conductive segment 807 and the first conductive segment 807 have different length [Fig 10]
In re claim 15, Lin discloses a method of fabricating an integrated circuit 800, comprising:
- forming a first fuse element R1 in a first conductive layer (i.e., source/bitline 603, in ¶0050)[,] in the integrated circuit;
- forming a second fuse element R2 that is coupled to the first fuse element R1, in the first conductive layer 603[,] in the integrated circuit [Figs. 11,15,17];
- forming a transistor T2 in a second conductive layer (i.e., top electrode 609, in Figs. 11,15,17 and ¶0053) disposed below the first conductive layer 603[,] in the integrated circuit; and
- coupling the transistor T2 through the first fuse element R1 to a first data line BL1 for receiving a first data voltage, and coupling the transistor T2 through the second fuse element R2 to a second data line BL2 for receiving a second data voltage [Fig. 12 and ¶0084].
In re claim 16, Lin discloses:
- forming a fuse conductive segment 807 in the first conductive layer 603 [Figs. 10A-B]; and
- coupling the first fuse element R1 through fuse conductive segment 807 to second fuse element R2.
In re claim 17, Lin discloses:
- forming a conductive segment 807 in a third conductive layer 611 disposed between the first conductive layer 603 and the second conductive layer 609 [Figs. 11,15,17]; and
- coupling the first fuse element R1 through the conductive segment 807 to the transistor T2 [¶0083].
In re claim 18, Lin discloses:
- forming a fuse conductive segment 807 that is abutted between the first fuse element R1 and the second fuse element R2[,] in the second conductive layer 609;
- forming a conductive segment in a third conductive layer 611 disposed between the first conductive layer 603 and the second conductive layer 609 [Figs. 11,15,17]; and
- coupling the first fuse element R1 through the conductive segment 807 to the transistor T2 [¶0083].
In re claim 19, Lin discloses:
- forming a fuse line 1201 [Fig. 12];
- forming a pair of fuse segments 805 disposed on opposite sides of the fuse line [Figs. 10A-B];
- forming a fuse conductive segment 807 disposed between the second fuse element R2 and one of the pair of fuse segments 805 [Fig. 11]; and
- coupling the fuse conductive segment 807 through one of the pair of fuse segments 805 to the second fuse element R2 [¶0083].
In re claim 20, Lin discloses forming a conductive segment 807 that is coupled between the first fuse element R1 and the transistor T2 [Fig. 12], in a third conductive layer 611 disposed between the first conductive layer 603 and the second conductive layer 609 [Figs. 11,15,17].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claim 14 is rejected under 35 U.S.C. §103(a) as being unpatentable over Lin et al (U.S. Publication 2021/0408120) in view of Nissan-Cohen et al (U.S. Publication 2022/0122660).
	Since Lin ’120 discloses a stacked 1T2R memory cells [¶020] having first & second program lines SL1-SL4 [Figs. 10A-B], Lin inherently teaches or suggests third & fourth transistors, as well as third and fourth program lines.  Nevertheless, such third and fourth program lines is known in the transistor array as evidenced by Nissan-Cohen, teaching an analogous art to that of Lin, discloses:
- a third program line (i.e., SL3, in Fig. 1) formed in a third conductive layer and disposed apart from both of a first program line SL1 and the second program line SL2; and
- a fourth program line SL4 formed in the third conductive layer and disposed next to the third program line SL3, wherein both of the third program line and the fourth program line are disposed above or below a plurality of electrical fuse cells 110k-j in a layout view [Fig. 1][;], 
wherein the plurality of electrical fuse cells further comprise:
- a third transistor T3 formed in the first conductive layer, wherein the third transistor T3 is coupled to the third program line SL3 [Fig. 1];
- a fourth transistor T4 formed in the first conductive layer and disposed next to the third transistor T3, wherein the fourth transistor T4 is coupled to the fourth program line SL4;
- a pair of third fuse elements R30, R31 formed in the second conductive layer and coupled together, wherein the pair of second fuse elements are disposed between the pair of first fuse elements R10, R11 and the pair of third fuse elements R30, R31; and
- a pair of fourth fuse elements R40, R41 formed in the second conductive layer and coupled together, wherein the pair of third fuse elements R30, R31 are disposed between the pair of second fuse elements R20, R21 and the pair of fourth fuse elements R40, R41, wherein the third transistor T3 is coupled through one of the pair of third fuse elements R30, R31 to the first data line 140j, 150j for receiving the first data signal, and the second transistor T2 is coupled through the other one of the pair of second fuse elements R20, R21 to the second data line 140j, 150j for receiving the second data signal [¶0025-0029].
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 22, 2022											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815